Filed 5/4/22 N.I. v. M.I. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----

 N.I.,

                    Plaintiff and Respondent,                                                  C093069

           v.                                                                     (Super. Ct. No. FL2017593)

 M.I.,

                    Defendant and Appellant.



         Appellant M.I., appearing in propria persona as he did in the trial court, appeals
from an order renewing a domestic violence restraining order (DVRO) issued to protect
his sister, respondent N.I., and others from appellant. Appellant contends there is
insufficient evidence to support renewal of the DVRO. We will affirm the renewal order.
                                                  BACKGROUND
         In July 2017, the trial court issued a DVRO protecting respondent, her minor
children, and her parents from appellant (her brother). Respondent subsequently
petitioned the trial court to renew that DVRO. Appellant opposed the petition.
         On October 21, 2020, the trial court heard argument on respondent’s petition.
Both parties appeared in propria persona and both parties testified. Respondent’s
husband testified on her behalf and numerous family members testified on behalf of
appellant. A single exhibit was admitted into evidence.



                                                             1
       At the conclusion of the hearing, the trial court ruled: “the Court does find
[respondent’s] testimony credible. I find much of what was testified on the [appellant’s]
side . . . as not necessarily pertinent to the central question today. [¶] I will also note that
what was testified to as -- on the [appellant’s] -- in the [appellant’s] case is contradicted
by previous court rulings after taking -- after the taking of evidence, in fact, in this -- I’ll
just say general matter. So based on that and based on the testimony I’ve heard and the
documents submitted, I will renew the restraining order.” The trial court renewed the
DVRO for five years, modifying the order to remove the parties’ mother, who passed
away after issuance of the initial DVRO.
                                        DISCUSSION
       Appellant contends the trial court “did not substantiate [respondent’s] allegations
to determine its truth or credibility[,]” and respondent “presented no witnesses or any
evidence to support any of her allegations.” As we explain below, appellant has forfeited
his claim on appeal.
       “[I]t is a fundamental principle of appellate procedure that a trial court judgment
[or order] is ordinarily presumed to be correct and the burden is on an appellant to
demonstrate, on the basis of the record presented to the appellate court, that the trial court
committed an error that justifies reversal of the judgment [or order].” (Jameson v. Desta
(2018) 5 Cal.5th 594, 608-609.) “This means that an appellant must do more than assert
error and leave it to the appellate court to search the record and the law books to test his
claim. The appellant must present an adequate argument including citations to
supporting authorities and to relevant portions of the record.” (Yield Dynamics, Inc. v.
TEA Systems Corp. (2007) 154 Cal.App.4th 547, 557.) Accordingly, the California Rules
of Court expressly require appellate briefs to “[s]tate each point . . . and support each
point by argument and, if possible, by citation of authority” and to “[s]upport any
reference to a matter in the record by a citation to the volume and page number of the
record where the matter appears.” (Cal. Rules of Court, rule 8.204(a)(1)(B) & (C).)

                                                2
       “When an appellant fails to raise a point, or asserts it but fails to support it with
reasoned argument and citations to authority, we treat the point as [forfeited].” (Benach
v. County of Los Angeles (2007) 149 Cal.App.4th 836, 852.) Likewise, “ ‘[i]f a party
fails to support an argument with the necessary citations to the record, . . . the argument
[will be] deemed to have been [forfeited]. [Citation.]’ [Citations.]” (Nwosu v. Uba
(2004) 122 Cal.App.4th 1229, 1246.) These rules of appellate procedure apply to both
parties represented by legal counsel and self-represented parties. (Id. at pp. 1246-1247.)
       Here, appellant’s argument can be found in a single paragraph on a single page of
his opening brief. Although he includes citations to authority in that paragraph, he fails
to include a single citation to the record on appeal. As a result, he forfeits his claim on
appeal. But his claim would fail in any event. The trial court found respondent’s
testimony more credible than appellant’s. It also made it clear that the relative credibility
of the parties was central to its decision. We do not second-guess the trial court’s
credibility determinations or reweigh the evidence. (Curcio v. Pels (2020) 47
Cal.App.5th 1, 12.)
                                       DISPOSITION
       The order is affirmed. Respondent is awarded costs on appeal. (Cal. Rules of
Court, rule 8.278(a)(1)(2).)


                                                      /S/
                                                   MAURO, Acting P. J.

We concur:


    /S/
HOCH, J.


    /S/
KRAUSE, J.


                                               3